




EXHIBIT 10.16


ST. JUDE MEDICAL, INC.
AMENDED AND RESTATED 2002 STOCK OPTION PLAN
(FORMERLY KNOWN AS THE ADVANCED NEUROMODULATION SYSTEMS, INC. 2002 STOCK OPTION
PLAN)

        1.    Purpose of the Plan.   This Plan shall be known as the St. Jude
Medical, Inc. Amended and Restated 2002 Stock Option Plan. The purposes of the
Plan are (i) to attract and retain the best available advisory directors,
consultants and non-executive employees, and (ii) to provide incentives to such
advisory directors, consultants and non-executive employees to promote the
success of the business of St. Jude Medical, Inc. and its subsidiaries.

        2.    Definitions.   As used herein, the following definitions shall
apply:

                (a)    “Advisory Director” means a person that the Corporation
designates as a member of the Corporation’s Advisory Board of Directors.

                (b)    “Board” means the Board of Directors of the Corporation.

                (c)    “Common Stock” means the Common Stock, $.10 par value per
share, of the Corporation. Except as otherwise provided herein, all Common Stock
issued pursuant to the Plan shall have the same rights as all other issued and
outstanding shares of Common Stock, including but not limited to voting rights,
the right to dividends, if declared and paid, and the right to pro rata
distributions of the Corporation’s assets in the event of liquidation.

                (d)    “Committee” means the committee described in Section
18(a) that administers the Plan.

                (e)    “Consultant” means a consultant engaged by the
Corporation to render consulting services to the Corporation.

                (f)    “Corporation” means St. Jude Medical, Inc., a Minnesota
corporation.

                (g)    “Date of Grant” means the date on which an Option is
granted pursuant to this Plan or, if the Committee so determines, the date
specified by the Committee as the date the award is to be effective.

                (h)    “Employee” means any employee of the Corporation or one
of its Subsidiaries, but excluding any “executive officer” (as defined in Rule
3b-7 promulgated pursuant to the Exchange Act) or director of the Corporation or
one of its Subsidiaries.

                (i)    “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

                (j)    “Fair Market Value” means the closing sale price (or
average of the quoted closing bid and asked prices if there is no closing sale
price reported) of the Common Stock on the trading day immediately prior to the
date specified as reported by the New York Stock Exchange or by the principal
national stock exchange on which the Common Stock is then listed. If there is no
reported price information for the Common Stock, the Fair Market Value will be
determined by the Committee, in its sole discretion. In making such
determination, the Committee may, but shall not be obligated to, commission and
rely upon an independent appraisal of the Common Stock.

                (k)    “Option” means a stock option granted pursuant to Section
6 of this Plan..

                (l)    “Optionee” means any Employee, Advisory Director, or
Consultant who receives an Option.

                (m)    “Participant” means any Employee, Advisory Director, or
Consultant who receives an Option.



 

--------------------------------------------------------------------------------



                (n)    “Plan” means the St. Jude Medical, Inc. Amended and
Restated 2002 Stock Option Plan (which was formerly known as the Advanced
Neuromodulation Systems, Inc. 2002 Stock Option Plan), as amended from time to
time.

                (o)    “Rule 16b-3” means Rule 16b-3 of the rules and
regulations under the Exchange Act, as Rule 16b-3 may be amended from time to
time, and any successor provisions to Rule 16b-3 under the Exchange Act.

                (p)    “Subsidiary” means any now existing or hereinafter
organized or acquired company of which more than fifty percent (50%) of the
issued and outstanding voting stock is owned or controlled directly or
indirectly by the Corporation or through one or more Subsidiaries of the
Corporation.

        3.    Term of Plan.   The Plan was adopted by the Board of Directors of
Advanced Neuromodulation Systems, Inc. effective as of June 5, 2002. The Plan
was assumed by the Corporation pursuant to the terms of the Agreement and Plan
of Merger among the Corporation, Apollo Merger Corp., and Advanced
Neuromodulation Systems, Inc., dated as of October 15, 2005 (the “Merger
Agreement”). The Plan was amended pursuant to resolutions adopted by the Board
on October 14, 2005 in order to make changes necessary to reflect the assumption
of the Plan by the Corporation. Pursuant to the Merger Agreement, at the
Effective Time (as defined in the Merger Agreement), the then outstanding
Options under the Plan were converted into Options to purchase Common Stock.
After the Effective Time, no additional Options will be granted under the Plan.
The Plan shall continue in effect so long as Options granted under the Plan
remain outstanding, subject to earlier termination as provided under Section
18(a).

        4.    Shares Subject to the Plan.   When the Plan was adopted by the
Board of Directors of Advanced Neuromodulation Systems, Inc. it contained the
following provision: “Except as otherwise provided in Section 17 hereof, the
aggregate number of shares of Common Stock issuable upon the exercise of Options
pursuant to this Plan shall be 225,000 shares; provided, however, that on
January 1 of each year (commencing on January 1, 2003), the aggregate number of
shares of Common Stock then issuable upon the exercise of Options shall be
increased by the same percentage that the total number of issued and outstanding
shares of Common Stock increased from the preceding January 1 to the following
December 31 (if such percentage is positive). For example, if the total number
of issued and outstanding shares of Common Stock on January 1, 2002 were
5,000,000, the total number of issued and outstanding shares of the Corporation
on December 31, 2002 were 5,500,000, and the aggregate number of shares of
Common Stock then issuable upon the exercise of Options pursuant to this Plan
were 180,000, the aggregate number of shares of Common Stock issuable under the
Plan effective January 1, 2003 would be 198,000 (a 10% increase). Shares
issuable upon the exercise of Options may either be authorized but unissued
shares or treasury shares. The Corporation shall, during the term of this Plan,
reserve and keep available a number of shares of Common Stock sufficient to
satisfy the requirements of the Plan. If an Option should expire or become
unexercisable for any reason without having been exercised in full, then the
shares that were subject thereto shall, unless the Plan shall have terminated,
become immediately available for the grant of additional Options under this
Plan, subject to the limitations and adjustments set forth above. In addition,
for purposes of calculating the aggregate number of shares that may be issued
under this Plan, only the net shares issued (including the shares, if any,
withheld for tax withholding requirements) shall be counted when shares of
Common Stock are used as full or partial payment for shares issued upon exercise
of a Option. Shares tendered by a Participant as payment for shares issued upon
such exercise shall be available for reissuance under the Plan.”

        5.    Eligibility.   Options may be granted under Section 6 of the Plan
to such Employees, Consultants and Advisory Directors of the Corporation or its
Subsidiaries as may be determined by the Committee. Subject to the limitations
and qualifications set forth in this Plan, the Committee shall also determine
the number of Options to be granted, the number of shares subject to each Option
grant, the exercise price or prices of each Option, the vesting and exercise
period of each Option, whether an Option may be exercised as to less than all of
the Common Stock subject thereto, and such other terms and conditions of each
Option as are consistent with the provisions of this Plan.

        6.    Grant of Options.   Except as provided in Section 18(c), the
Committee shall determine the number of shares of Common Stock to be offered
from time to time pursuant to Options granted hereunder and shall grant Options
under the Plan. No member of the Committee shall be eligible to receive Options.
The grant of Options shall be evidenced by Option agreements containing such
terms and provisions as are approved by the Committee and executed on behalf of
the Corporation by an appropriate officer.



2

--------------------------------------------------------------------------------



        7.    Time of Grant of Options.   The date of grant of an Option under
the Plan shall be the date on which the Committee awards the Option or, if the
Committee so determines, the date specified by the Committee as the date the
award is to be effective. Notice of the grant shall be given to each Participant
to whom an Option is granted promptly after the date of such grant.

        8.    Price.   The exercise price for each share of Common Stock subject
to an Option (the “Exercise Price”) granted pursuant to Section 6 of the Plan
shall be determined by the Committee at the Date of Grant.

        9.    Vesting.   Subject to Section 11 of this Plan, each Option award
under the Plan shall vest or be subject to forfeiture in accordance with the
provisions set forth in the applicable Option agreement. The Committee may, but
shall not be required to, permit acceleration of vesting or termination of
forfeiture provisions upon any sale of the Corporation or similar transaction. A
Participant’s Option agreement may contain such additional provisions with
respect to vesting as the Committee may specify.

        10.    Exercise.   A Participant may pay the Exercise Price of the
shares of Common Stock as to which an Option is being exercised by the delivery
of (a) cash, (b) check, (c) at the Corporation’s option, by the delivery of
shares of Common Stock having a Fair Market Value on the date immediately
preceding the exercise date equal to the Exercise Price and have been held by
the Optionee at least six (6) months prior to the date of exercise, or (d) at
the Corporation’s option, any other consideration that the Corporation
determines is consistent with the Plan’s purpose and applicable law. If the
shares to be purchased are covered by an effective registration statement under
the Securities Act of 1933, as amended, any Option granted under the Plan may be
exercised by a broker-dealer acting on behalf of an Optionee if (i) the
broker-dealer has received from the Optionee or the Corporation a fully- and
duly-endorsed agreement evidencing such Option, together with instructions
signed by the Optionee requesting the Corporation to deliver the shares of
Common Stock subject to such Option to the broker-dealer on behalf of the
Optionee and specifying the account into which such shares should be deposited,
(ii) adequate provision has been made with respect to the payment of any
withholding taxes due upon such exercise, and (iii) the broker-dealer and the
Optionee have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR Part 220, or any successor provision.

        11.    [Reserved.]

        12.    Option Financing.   Upon the exercise of any Option granted under
the Plan, the Corporation may, but shall not be required to, make financing
available to the Participant for the purchase of shares of Common Stock pursuant
to such Option on such terms as the Board or the Committee may specify.

        13.    Withholding of Taxes.   The Committee shall make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of any taxes that the Corporation is required by any law or regulation of any
governmental authority to withhold in connection with any Option including, but
not limited to, (a) withholding the issuance of all or any portion of the shares
of Common Stock subject to such Option until the Participant reimburses the
Corporation for the amount it is required to withhold with respect to such
taxes, (b) withholding any portion of such issuance in an amount sufficient to
reimburse the Corporation for the amount of taxes it is required to withhold,
(c) allowing the Participant to deliver Common Stock as payment for the amount
the Corporation is required to withhold for taxes or (d) taking any other action
reasonably required to satisfy the Corporation’s withholding obligation.

        14.    Conditions Upon Issuance of Shares.

        (a)    The Corporation shall not be obligated to sell or issue any
shares upon the exercise of any Option granted under the Plan unless the
issuance and delivery of shares comply with all provisions of applicable federal
and state securities laws and the requirements of the New York Stock Exchange or
any stock exchange upon which shares of the Common Stock may then be listed.



3

--------------------------------------------------------------------------------



        (b)    As a condition to the exercise of an Option, the Corporation may
require the person exercising the Option to make such representations and
warranties as may be necessary to assure the availability of an exemption from
the registration requirements of applicable federal and state securities laws.

        (c)    The Corporation shall not be liable for refusing to sell or issue
any shares covered by any Option if the Corporation cannot obtain authority from
the appropriate regulatory bodies deemed by the Corporation to be necessary to
sell or issue such shares in compliance with all applicable federal and state
securities laws and the requirements of the New York Stock Exchange or any stock
exchange upon which shares of the Common Stock may then be listed. In addition,
the Corporation shall have no obligation to any Participant, express or implied,
to list, register or otherwise qualify the shares of Common Stock covered by any
Option.

        (d)    No Participant will be, or will be deemed to be, a holder of any
Common Stock subject to an Option unless and until such Participant has
exercised his or her Option and paid the purchase price for the subject shares
of Common Stock.

        15.    Restrictions on Transfer.

        (a)    Options issued pursuant to the Plan shall be nontransferable
except by will or the laws of descent and distribution, and may only be
exercisable during the Participant’s lifetime only by the Participant.

        (b)    Shares of Common Stock issued pursuant to the Plan may be subject
to restrictions on transfer under applicable federal and state securities laws.
The Committee may impose such additional restrictions on the ownership and
transfer of shares of Common Stock issued pursuant to the Plan as it deems
desirable; any such restrictions shall be set forth in any Option agreement
entered into hereunder.

        16.    Modification of Plan and Options.

        (a)    The Committee may from time to time and at any time alter, amend,
suspend, discontinue or terminate this Plan.

        (b)    At any time and from time to time, the Committee may execute an
instrument providing for modification, extension or renewal of any outstanding
Option, provided that no such modification, extension or renewal shall impair
the Option without the consent of the holder of the Option or conflict with the
provisions of Rule 16b-3 or the New York Stock Exchange or any stock exchange on
which shares of Common Stock may then be listed.

        17.    Effect of Change in Stock Subject to the Plan.   In the event
that each of the outstanding shares of Common Stock (other than shares held by
dissenting shareholders) shall be changed into or exchanged for a different
number or kind of shares of stock of the Corporation or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares or otherwise), or in the event a stock split or
stock dividend occurs, then the Corporation may either (a) substitute for each
share of Common Stock then subject to Options or available for Options the
number and kind of shares of stock into which each outstanding share of Common
Stock (other than shares held by dissenting shareholders) shall be so changed or
exchanged, or the number of shares of Common Stock as is equitably required in
the event of a stock split or stock dividend, together with an appropriate
adjustment of the Exercise Price, or (b) cancel all such Options as of the
effective date of any merger, consolidation, recapitalization, reclassification,
split-up or combination of shares by giving written notice to each holder
thereof or his personal representatives of its intention to do so and by
permitting the exercise of all such Options, without regard to determinations of
periods or installments of exercisability during the thirty (30) day period
immediately preceding such effective date. The Committee may, but shall not be
required to, provide additional anti-dilution protection to a Participant under
the terms of the Participant’s Option agreement.



4

--------------------------------------------------------------------------------



        18.    Administration.

        (a)    Notwithstanding anything to the contrary herein, to the extent
necessary to comply with the requirements of Rule 16b-3, the Plan shall be
administered by the Board, or by a committee comprised solely of two or more
Non-Employee Directors appointed by the Board (the group responsible for
administering the Plan is referred to as the “Committee”). Options may be
granted under Section 6 only by majority agreement of the members of the
Committee. Option agreements, in the form as approved by the Committee, and
containing such terms and conditions consistent with the provisions of this Plan
as are determined by the Committee, may be executed on behalf of the Corporation
by the Chairman of the Board, the President or any Vice President of the
Corporation. The Committee shall have complete authority to construe, interpret
and administer the provisions of this Plan and the provisions of the Option
agreements granted hereunder; to prescribe, amend and rescind rules and
regulations pertaining to this Plan; to suspend, discontinue or terminate this
Plan; and to make all other determinations necessary or deemed advisable in the
administration of the Plan. The determinations, interpretations and
constructions made by the Committee shall be final and conclusive. No member of
the Committee shall be liable for any action taken, or failed to be taken, made
in good faith relating to the Plan or any award thereunder, and the members of
the Committee shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys’ fees) arising therefrom to the fullest extent permitted by law.

        (b)    Members of the Committee shall be specified by the Board, and if
the Committee does not consist of the entire Board, the Committee shall consist
solely of Non-Employee Directors. Non-Employee Directors may not possess an
interest in any transaction for which disclosure is required under Section
404(a) of Regulation S-K under the Exchange Act or be engaged in a business
relationship that must be disclosed under Section 404(a).

        19.    Continued Employment Not Presumed.   Nothing in this Plan or any
document describing it nor the grant of any Option shall give any Participant
the right to continue in the employment or in the role of Advisory Director or
Consultant of the Corporation or affect the right of the Corporation to
terminate the employment, engagement or designation of any such person with or
without cause.

        20.    [Reserved].

        21.    Governing Law.   The Plan shall be governed by and construed in
accordance with the laws of State of Minnesota and the United States, as
applicable, without reference to the conflict of laws provisions thereof.

        22.    Severability of Provisions.   If any provision of this Plan is
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall not affect the remaining provisions of the Plan, but
such invalid, illegal or unenforceable provision shall be fully severable, and
the Plan shall be construed and enforced as if such provision had never been
inserted herein.












5

--------------------------------------------------------------------------------